        Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
COURTLAND SAVAGE,                      )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No. 19-2983 (ABJ)
                                       )
U.S. DEPARTMENT OF THE NAVY,           )
                                       )
      Defendant.                       )
______________________________________ )

                    MEMORANDUM IN SUPPORT OF DEFENDANT’S
                       MOTION FOR SUMMARY JUDGMENT

       On October 3, 2019, Plaintiff Courtland Savage, a former naval officer and student pilot,

brought the instant action alleging that Defendant, the Department of the Navy, had unlawfully

withheld records under the Freedom of Information Act (“FOIA”). See Compl. (ECF No. 1).

Back in April 2017, the Navy had removed Plaintiff from his training subsequent to a review by

the Field Naval Aviator Evaluation Board (“FNAEB”). Id. ¶ 6. Plaintiff challenged the Board’s

review via a congressional inquiry and accused the Board of discriminating against him on the

basis of race. For similar reasons, Plaintiff’s colleague filed an EEO complaint against the Navy.

Id. Those inquiries were combined and the Navy convened an investigation in April 2018. The

report of that investigation was completed on August 16, 2018. Id.

       Plaintiff submitted a request under the FOIA for a “copy of the investigating officer’s

final report and accompanying endorsements.” Id. ¶ 7. The Navy released a portion of those

records. After a series of administrative appeals, the Navy has permitted Plaintiff the

opportunity to review the unredacted portions, but has withheld those portions under FOIA

Exemptions 5, 6, 7(C), and Privacy Act Exemption (d)(5).
        Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 2 of 17




        On June 22, 2020, Plaintiff amended his complaint to include a claim under the Privacy

Act. The Navy now moves for summary judgment as it has produced all portions of the

requested records under the FOIA and Privacy Act. As explained below, and supported by the

declaration of Lt. Clayton S. McCarl, III, and also as described in the Navy’s Vaughn Index, the

Navy’s withholdings fall squarely within the claimed FOIA and Privacy Act Exemptions.

Therefore, summary judgment is appropriate.

                                         BACKGROUND

        Defendant hereby incorporates its Statement of Undisputed Material Facts as well as the

declaration of Lt. Clayton S. McCarl, III and the exhibits attached thereto and referenced therein.

                                      LEGAL STANDARDS

        Summary judgment is appropriate when the pleadings and evidence “show[] that there is

no genuine issue as to any material fact and that the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986). It is up to the party moving for summary judgment

to demonstrate the absence of a genuine issue of material fact. See Celotex, 477 U.S. at 323. A

genuine issue is one that “might affect the outcome of the suit under the governing law.”

Anderson, 477 U.S. at 248. Once the moving party has met its burden, the nonmoving party

“may not rest upon the mere allegations or denials of his pleading, but . . . must set forth specific

facts showing that there is a genuine issue for trial.” Id.

   I.      Summary Judgment And The FOIA.

        “[T]he vast majority of FOIA cases can be resolved on summary judgment.” Brayton v.

Office of U.S. Trade Rep., 641 F.3d 521, 527 (D.C. Cir. 2011); see also Media Research Ctr. v.

Dep’t of Justice, 818 F. Supp. 2d 131, 136 (D.D.C. 2011) (“FOIA cases typically and


                                                  2
         Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 3 of 17




appropriately are decided on motions for summary judgment.”) (quoting Defenders of Wildlife v.

U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009)). A government agency may obtain

summary judgment in a FOIA case by relying on “relatively detailed” and “nonconclusory”

declarations. McGehee v. CIA, 697 F.2d 1095, 1102 (D.C. Cir. 1983). “[T]he Court may award

summary judgment solely on the basis of information provided by the department or agency in

declarations when the declarations describe ‘the documents and the justifications for

nondisclosure with reasonably specific detail, demonstrate that the information withheld

logically falls within the claimed exemption, and are not controverted by either contrary

evidence in the record nor by evidence of agency bad faith.’” Citizens for Responsibility &

Ethics in Wash. v. Dep’t of Labor, 478 F. Supp. 2d 77, 80 (D.D.C. 2007) (quoting Military Audit

Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981)). “[A]n agency’s justification for invoking

a FOIA exemption is sufficient if it appears ‘logical’ or ‘plausible.’” Media Research Ctr., 818

F. Supp. 2d at 137 (quoting Larson v. Dep’t of State, 565 F.3d 857, 862 (D.C. Cir. 2009)).

Courts give agency declarations “a presumption of good faith, which cannot be rebutted by

‘purely speculative claims about the existence and discoverability of other documents.’”

SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1201 (D.C. Cir. 1991) (quoting Ground Saucer

Watch, Inc. v. CIA, 692 F.2d 770, 771 (D.C. Cir. 1981)).

         Once the court determines that an agency has released all non-exempt material, it has no

further judicial function to perform under FOIA and the FOIA claim is moot. See Perry v. Block,

684 F.2d 121, 125 (D.C. Cir. 1982).

   II.      Summary Judgment And The Privacy Act.

         The Privacy Act, 5 U.S.C. § 552a, “regulates the ‘collection, maintenance, use, and

dissemination of information’ about individuals by federal agencies.” Wilson v. Libby, 535 F.3d



                                                 3
        Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 4 of 17




697, 707 (D.C. Cir. 2008) (quoting Doe v. Chao, 540 U.S. 614, 618 (2004)). The statute

provides that, if any federal agency maintains a “system of records,” it must “upon request by

any individual to gain access to his record or to any information pertaining to him which is

contained in the system, permit him . . . to review the record and have a copy made of all or any

portion thereof in a form comprehensible to him.” 5 U.S.C. § 552a(d)(1). The statute defines a

“system of records” as “a group of any records under the control of any agency from which

information is retrieved by the name of the individual or by some identifying number, symbol, or

other identifying particular assigned to the individual.” Id. § 552a(a)(5).

       The Privacy Act, however, also permits agencies to exempt certain systems of records

from the requirements of § 552a(d). See 5 U.S.C. § 552a(j)-(k). When an agency moves for

summary judgment on the basis of a statutory exemption, it “bears the burden of sustaining its

decision to claim an exemption from disclosure.” Wheeler v. CIA, 271 F. Supp. 2d 132, 136

(D.D.C. 2003) (citing 5 U.S.C. § 552a(g)(3)(A)). Much like in the FOIA context, at the

summary judgment stage, “[i]n a Privacy Act case, the Court may rely on agency affidavits or

declarations.” Jimenez v. Exec. Office for U.S. Attorneys, 764 F. Supp. 2d 174, 180 (D.D.C.

2011); accord Chambers v. Dep’t of Interior, 568 F.3d 998, 1003 (D.C. Cir. 2009) (holding that

“[i]n a suit seeking agency documents—whether under the Privacy Act or FOIA—‘[a]t the

summary judgment stage . . . the court may rely on a reasonably detailed affidavit’”).

                                          ARGUMENT

       As set forth below, the Navy conducted an adequate search, located all potentially

responsive records, and carefully reviewed all of the material in question and withheld only

information that is properly exempt from release under the FOIA and the Privacy Act. No




                                                 4
        Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 5 of 17




nonexempt segregable information can be released. The Navy is therefore entitled to summary

judgment.

   I.       The Navy Conducted An Adequate Search.

        Under the FOIA an agency has a duty to conduct a “reasonable” search for responsive

records. See, e.g., Baker & Hostetler LLP v. Dep’t of Commerce, 473 F.3d 312, 318 (D.C. Cir.

2006). Although the adequacy of the search is “dependent upon the circumstances of each case,”

Truitt v. Dep’t of State, 897 F.2d 540, 542 (D.C. Cir. 1990), the agency must show that it made

“a good faith effort to conduct a search for the requested records, using methods which can be

reasonably expected to produce the information requested.” Baker & Hostetler LLP, 473 F.3d at

318 (citing Nation Magazine v. U.S. Customs Serv., 71 F.3d 885, 890 (D.C. Cir. 1995) (quoting

Oglesby v. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990))). In this connection, it is axiomatic

that the fundamental question is not “‘whether there might exist any other documents possibly

responsive to the request, but rather whether the search for those documents was adequate.’”

Steinberg v. U.S. Dep’t of Justice, 23 F.3d 548, 551 (D.C. Cir. 1994) (quoting Weisberg v. U.S.

Dep’t of Justice, 745 F.2d 1476, 1485 (D.C. Cir. 1984)); see, e.g., Duenas Iturralde v.

Comptroller of the Currency, 315 F.3d 311, 315 (D.C. Cir. 2003).

        Here, Plaintiff submitted a request under the FOIA for a “copy of the investigating

officer’s final report and accompanying endorsements.” Compl. ¶ 7. Based on this

straightforward description, the Navy was able to locate the requested documents without much

trouble. The Commander, Naval Air Forces Pacific, provided the final endorsement on the

requested investigation. Accordingly, the Commander’s staff conducted a search of the

command legal files, which were organized in a folder by Plaintiff’s command name, and were

able to successfully locate the responsive investigation with all endorsements and enclosures.



                                                5
          Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 6 of 17




McCarl Decl. ¶ 4. Thus, the Navy’s search is adequate under the FOIA. See Steinberg, 23 F.3d

at 551.

   II.       The Navy Properly Withheld Information under the FOIA and Privacy Act.

             a. Exemption 5.

          Plaintiff challenges the Navy’s withholding of certain deliberative information covered

by FOIA Exemption 5. Exemption 5 protects “inter-agency or intra-agency memorandums or

letters which would not be available by law to a party other than an agency in litigation with the

agency.” 5 U.S.C. § 552(b)(5). This exemption shields documents that would be privileged in

the context of civil discovery, including materials protected by the attorney-client privilege, the

attorney work-product doctrine, and the deliberative-process privilege. NLRB v. Sears, Roebuck

& Co., 421 U.S. 132, 149 (1975).

                     i. Deliberative Process Privilege.

          “The deliberative process privilege protects ‘documents reflecting advisory opinions,

recommendations and deliberations comprising part of a process by which governmental

decisions and policies are formulated.’” Loving v. Dep’t of Defense, 550 F.3d 32, 38 (D.C. Cir.

2008) (quoting Dep’t of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8 (2001)).

The privilege applies to records that are both “predecisional” and “deliberative.” Mapother v.

Dep’t of Justice, 3 F.3d 1533, 1537 (D.C. Cir. 1993). As used in the context of the privilege,

“predecisional” material is that “generated before the adoption of agency policy.” Coastal States

Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 866 (D.C. Cir. 1980). Material is “deliberative” if

it “reflects the give-and-take of the consultative process.” Id. The privilege “covers

recommendations, draft documents, proposals, suggestions, and other subjective documents

which reflect the personal opinions of the writer rather than the policy of the agency.” Id.


                                                  6
        Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 7 of 17




       “The deliberative process privilege rests on the obvious realization that officials will not

communicate candidly among themselves if each remark is a potential item of discovery and

front page news,” and the privilege’s “object is to enhance ‘the quality of agency decisions,’ by

protecting open and frank discussion among those who make them within the Government.”

Klamath Water, 532 U.S. at 8-9 (citations omitted); see also Tax Analysts v. IRS, 117 F.3d 607,

617 (D.C. Cir. 1997) (“[T]he deliberative process privilege . . . reflect[s] the legislative judgment

that ‘the quality of administrative decisionmaking would be seriously undermined if agencies

were forced to operate in a fishbowl because the full and frank exchange of ideas on legal or

policy matters would be impossible.’”) (quoting Mead Data Cent., Inc. v. U.S. Dep’t of Air

Force, 566 F.2d 242, 256 (D.C. Cir. 1977) (internal quotation marks omitted)).

       Here, as detailed in the Navy’s Vaughn Index, the Navy withheld as deliberative the

proposed findings and opinions not accepted into the final report, containing the subjective

evaluations of the Investigating Officer presented to the final endorser for review. See McCarl

Decl. ¶ 10; Exhibit A (Vaughn Index). All of the withheld materials were specifically

disapproved by the Navy and ordered removed from the investigation. See McCarl Decl. ¶ 4,

Exhibit B at 2. Accordingly, the Navy considered this information to be “draft” material as it

was not approved in the final investigation. Id. The Navy determined that the release of this

information could have a chilling effect on the frank and free discussion by investigating

officers, reviewers, approving authorities, and their staffs. Id. ¶ 10.

       The withheld information is necessarily predecisional and also reflects the “‘give-and-

take of the consultative process,’” McKinley v. FDIC, 744 F. Supp. 2d, 128, 138 (D.D.C. 2010).

Moreover, release of withheld information would harm the Navy’s deliberative process by

chilling the free and open communications necessary for the military to freely communicate



                                                  7
        Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 8 of 17




regarding investigative matters and would “‘discourage candid discussion within the agency.’”

Access Reports, 926 F.2d at 1195 (citation omitted). Indeed, the subjective evaluations of the

Investigating Officer presented to the final endorser for review are at the very heart of the

deliberative-process privilege, as disclosing them would stifle candid discussions about matters

at the core of Navy’s duty-bound obligation to investigate and address discrimination within its

ranks. See Coastal States, 617 F.2d at 866 (noting that the deliberative-process privilege “covers

recommendations, draft documents, proposals, suggestions, and other subjective documents

which reflect the personal opinions of the writer rather than the policy of the agency”).

Accordingly, the Navy properly withheld some material under FOIA Exemption 5.

           b. Exemption 6.

       Exemption 6 permits the withholding of “personnel and medical files and similar files”

when the disclosure of such information “would constitute a clearly unwarranted invasion of

personal privacy.” 5 U.S.C. § 552(b)(6). The term “similar files” is broadly construed and

includes “Government records on an individual which can be identified as applying to that

individual.” Dep’t of State v. Wash. Post Co., 456 U.S. 595, 602 (1982); Lepelletier v. Fed.

Deposit Ins. Corp., 164 F.3d 37, 47 (D.C. Cir. 1999) (“The Supreme Court has interpreted the

phrase ‘similar files’ to include all information that applies to a particular individual.”); Gov’t

Accountability Project v. Dep’t of State, 699 F. Supp. 2d 97, 105-06 (D.D.C. 2010).

       The Supreme Court has found that “[i]ncorporated in the ‘clearly unwarranted’ language

is the requirement for ... [a] ‘balancing of interests between the protection of an individual's

private affairs from unnecessary public scrutiny, and the preservation of the public's right to

governmental information.’” Lepelletier, 164 F.3d at 46 (citing Dep’t of Defense v. FLRA, 964

F.2d 26, 29 (D.C. Cir. 1992) (quoting Dep’t of Air Force v. Rose, 425 U.S. 352, 372 (1976)). In



                                                  8
        Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 9 of 17




determining how to balance the private and public interests involved, the Supreme Court has

sharply limited the notion of “public interest” under the FOIA: “[T]he only relevant public

interest in the FOIA balancing analysis [is] the extent to which disclosure of the information

sought would ‘she[d] light on an agency’s performance of its statutory duties’ or otherwise let

citizens know ‘what their government is up to.’” Lepelletier, 164 F.3d at 47 (quoting Dep’t of

Def. v. Fed. Labor Relations Auth., 510 U.S. 487, 497 (1994)) (alterations in original); Beck v.

Dep’t of Justice, 997 F.2d 1489, 1492 (D.C. Cir. 1993) (quoting Dep’t of Justice v. Reporters

Comm. for Freedom of the Press, 489 U.S. 749, 773 (1989)). Information that does not directly

reveal the operation or activities of the federal government “falls outside the ambit of the public

interest that the FOIA was enacted to serve.” Reporters, 489 U.S. at 775; see also Beck, 997

F.2d at 1492. Further, “something, even a modest privacy interest, outweighs nothing every

time.” National Ass’n of Retired Fed. Employees v. Horner, 879 F.2d 873, 879 (D.C. Cir.

1989); but see Lepelletier, 164 F.3d at 48 (in extraordinary circumstance where the individuals

whose privacy the government seeks to protect have a “clear interest” in release of the requested

information, the balancing under Exemption 6 must include consideration of that interest).

       As the Navy asserted Exemption (b)(6) in conjunction with (b)(7)(C), Defendant

therefore discusses the Navy’s assertion of these exemptions jointly below. This approach is

appropriate because, although the balancing test for (b)(6) uses a “would constitute a clearly

unwarranted invasion of personal privacy” and the test for (b)(7)(C) uses the lower standard of

“could reasonably be expected to constitute an unwarranted invasion of personal privacy,” the

analysis and balancing required by both exemptions is sufficiently similar to warrant a

consolidated discussion. The privacy interests are balanced against the public’s interest in




                                                 9
       Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 10 of 17




disclosure under the analysis of both exemptions. Accordingly, the Navy’s justification of the

remaining withholdings is discussed below in connection with its assertion of Exemption 7(C).

           c. Exemption 7.

       Exemption 7 of FOIA protects from disclosure “records or information compiled for law

enforcement purposes,” but only to the extent that disclosure of such records would cause an

enumerated harm. 5 U.S.C. § 552(b)(7); see FBI v. Abramson, 456 U.S. 615, 622 (1982). In

order to withhold materials properly under Exemption 7, an agency must establish that the

records at issue were compiled for law enforcement purposes, and that the material satisfies the

requirements of one of the subparts of Exemption 7. See Pratt v. Webster, 673 F.3d 408, 413

(D.C. Cir. 1982). In assessing whether records are compiled for law enforcement purposes, the

“focus is on how and under what circumstances the requested files were compiled, and whether

the files sought relate to anything that can fairly be characterized as an enforcement proceeding.”

Jefferson v. Dep’t of Justice, 284 F.3d 172, 176-77 (D.C. Cir. 2002) (citations and internal

quotations omitted).

       “[T]he term ‘law enforcement purpose’ is not limited to criminal investigations but can

also include civil investigations and proceedings in its scope.” Mittleman v. Office of Personnel

Mgmt., 76 F.3d 1240, 1243 (D.C. Cir. 1996), cert. denied, 519 U.S. 1123 (1997) (citing Pratt,

673 F.2d at 420 n.32). When, however, a criminal law enforcement agency invokes Exemption

7, it “warrants greater deference than do like claims by other agencies.” Keys v. Dep’t of Justice,

830 F.2d 337, 340 (D.C. Cir. 1987) (citing Pratt, 673 F.2d at 418). A criminal law enforcement

agency must simply show that “the nexus between the agency's activity . . . and its law

enforcement duties” is “‘based on information sufficient to support at least ‘a colorable claim’ of

its rationality.’” Keys, 830 F.2d at 340 (quoting Pratt, 673 F.2d at 421).



                                                10
       Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 11 of 17




       Here, the Navy satisfies the threshold standard for invoking Exemption 7. See

Sinsheimer v. Dep’t of Homeland Sec., 437 F. Supp. 3d 50, 54-55 (D.D.C. 2006) (concluding that

investigations of sexual misconduct satisfy the threshold requirement of being carried out for

“law enforcement purposes”). As explained by Lt. McCarl, unlawful discrimination under the

Navy Equal Opportunity Program Manual is a punitive order for Naval service members.

McCarl Decl. ¶ 5. Accordingly, the full range of administrative and disciplinary actions are

available to address substantiated harassment or unlawful discrimination allegations. Id. (noting

that, pursuant to Navy policy, such actions include formal counseling, comments in fitness

reports and evaluations, non-judicial punishment, courts-martial, and administrative separation).

In a similar context, the Court of Appeals for the Tenth Circuit determined that the military

investigation “was one compiled for law enforcement purposes, as the investigation centered on

determining if illegal racial harassment occurred.” Ford v. West, Civ. A. No. 97-1342, 1998 WL

317561, at *2 (10th Cir. June 12, 1998). As in Ford, the investigation here into Plaintiff’s

allegations of illegal racial discrimination was compiled for law enforcement purposes. See

Rugiero v. Dep’t of Justice, 257 F.3d 534, 550 (6th Cir. 2001) (explaining that the “Court has

adopted a per se rule” that applies not only to criminal enforcement actions, but to “records

compiled for civil enforcement purposes as well”). Accordingly, the information at issue here

readily meets the threshold requirement of Exemption 7. See Pratt, 673 F.2d at 420 n. 32;

Sinsheimer, 437 F. Supp. 3d at 54-55.

           d. Exemption 7(C) in conjunction with Exemption 6.

       In Fischer, because the Court determined that the government properly withheld

information under FOIA Exemption 7(C), the Court did “not address defendant’s claim that the

information was also properly withheld under Exemption 6.” Fischer v. Dep’t of Justice, 596 F.



                                                11
        Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 12 of 17




Supp. 2d 34, 47 n.17 (D.D.C. 2009). The Court’s reasoning applies as well to the information

withheld in this case under these exemptions. Here, the Navy has identified the following

categories of information withheld under Exemption 6 and 7(C), as detailed in its Vaughn Index.

        Exemption 7(C) of the FOIA exempts from mandatory disclosure information compiled

for law enforcement purposes when disclosure “could reasonably be expected to constitute an

unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C). The Supreme Court

affirmed the broad scope of Exemption 7(C) in National Archives and Records Admin. v. Favish,

541 U.S. 157 (2004). Accordingly, once the agency has demonstrated that the records were

compiled for law enforcement purposes, the Court must next consider whether the release of

information withheld “could reasonably be expected to constitute an unwarranted invasion of

personal privacy.” 5 U.S.C. § 552(b)(7)(C). This determination necessitates a balancing of the

individual’s right to privacy against the public's right of access to information in government

files. See, e.g., Reporters Committee, 489 U.S. at 776-780; Oguaju v. United States, 288 F.3d

448 (D.C. Cir. 2002), vacated 124 S.Ct. 1903 (2004), reinstated, 378 F.3d 1115 (D.C. Cir.),

modified, 386 F.3d 273 (D.C. Cir. 2004); Beck v. Dep’t of Justice, 997 F.2d 1489, 1491 (D.C.

Cir. 1993). The plaintiff bears the burden of establishing that the “public interest in disclosure is

both significant and compelling in order to overcome legitimate privacy interests.” Perrone v.

FBI, 908 F. Supp. 24, 26 (D.D.C. 1995) (citing Senate of Puerto Rico v. Dep’t of Justice, 823

F.2d 574, 588 (D.C. Cir. 1987)). Accord SafeCard Services, 926 F.2d at 1206 (public interest in

disclosure of third party identities is “insubstantial”).

         Consequently, in order to trigger the balancing of public interests against private

interests, a FOIA requester must (1) “show that the public interest sought to be advanced is a

significant one, an interest more specific than having the information for its own sake,” and (2)



                                                   12
       Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 13 of 17




“show the information is likely to advance that interest.” Boyd v. Criminal Division of United

States Dep’t of Justice, 475 F.3d 381, 366, (D.C. Cir. 2007) (citing Favish, 541 U.S. at 172). It

is the “interest of the general public, and not that of the private litigant” that the Court considers

in this analysis. Ditlow v. Schultz, 517 F.2d 166, 171-72 (D.C. Cir. 1975).

       Finally, only where the requester can produce meaningful evidence – “more than a bare

suspicion” – which would cause a reasonable person to believe that the government had engaged

in impropriety should the Court even consider balancing the privacy interests against the public

interest in disclosure. Favish, 124 S. Ct. at 1581. Plaintiff here cannot allege any such

impropriety.

       Here, after balancing the substantial privacy interests of law enforcement agents and

other individuals against the non-existent public interest, the Navy has properly asserted

Exemptions 6 and 7(C) to protect the identity of military personnel referenced in the

investigation, including witnesses, except for individuals holding the rank of Admiral.

       First, releasing their identities and information pertaining to these individuals would

place each of these persons in such a position that they may suffer undue invasions of privacy,

harassment and humiliation from disclosure of their identities in a law enforcement investigatory

file. See Keys v. Dep’t of Homeland Sec., 510 F. Supp. 2d 121, 128 (D.D.C. 2007) (“One who

serves his state or nation as a career public servant is not thereby stripped of every vestige of

personal privacy, even with respect to the discharge of his official duties. Public identification of

any of these individuals could conceivably subject them to harassment and annoyance in the

conduct of their official duties and in their private lives.”) (quoting Nix v. United States, 572 F.2d

998, 1006 (4th Cir. 1978)); see also Sinsheimer, 437 F. Supp. 2d at 56 (finding that “[t]he

disclosure of the names of witnesses, plaintiff’s co-workers, investigators, and other personnel



                                                  13
        Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 14 of 17




mentioned in the reports of investigations, who have thus been implicated—directly or

indirectly—in these sexual harassment charges, would be extremely invasive of a well-

recognized privacy interest.”). Simply put, the military personnel named in the investigation

have a substantial interest in avoiding any implication in the racial discrimination charges.

        Second, individuals who provide information to law enforcement authorities, like the law

enforcement personnel themselves, have protectable privacy interests in their anonymity.

Computer Professionals for Social Responsibility v. U.S. Secret Serv., 72 F.3d 897, 904 (D.C.

Cir. 1996); Nation Magazine, 71 F.3d at 893; Lesar, 636 F.2d at 487-88; Fischer, 596 F. Supp.

2d at 47-48; Farese v. Dep’t of Justice, 683 F. Supp. 273, 275 (D.D.C. 1987). Accordingly, the

privacy interests of third parties mentioned in law enforcement files are “substantial,” while

“[t]he public interest in disclosure [of third-party identities] is not just less substantial, it is

insubstantial.” SafeCard Services, 926 F.2d at 1205; Ray, 441 F. Supp. 2d at 35 (“Exemption

7(C) recognizes that the stigma of being associated with a law enforcement investigation affords

broad privacy rights to those who are connected in any way with such an investigation . . . .”).

The D.C. Circuit has held “categorically” that “unless access to names and addresses of private

individuals appearing in files within the ambit of Exemption 7(C) is necessary in order to

confirm or refute compelling evidence that the agency is engaged in illegal activity, such

information is exempt from disclosure.” SafeCard Services, 926 F.2d at 1206.

        In light of the above, the Navy reasonably concluded that the release of personally

identifiable information redacted under Exemptions 6 and 7(C) protects privacy interests

generally, reduces the risk of retaliation against cooperating witnesses, and encourages future

cooperation with Equal Opportunity investigations. McCarl Decl. ¶ 10. Accordingly, the Navy

properly withheld this information under the FOIA.



                                                    14
       Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 15 of 17




           e. Privacy Act (d)(5).

       Exemption (d)(5) of the Privacy Act forbids requesting parties from accessing “any

information compiled in reasonable anticipation of a civil action or proceeding.” 5 U.S.C. §

552a(d)(5); Mobley v. CIA, 924 F. Supp. 2d 24, 60 (D.D.C. 2013). This exemption “speaks of

‘information,’ a term that embraces facts as easily as it does deliberative processes” and

therefore “does not admit of any distinction between” the two and “in no way incorporates civil

discovery law.” Martin v. Office of Special Counsel, 819 F.2d 1181, 1187 (D.C. Cir. 1987). The

exemption “protects documents prepared in anticipation of quasi-judicial administrative

hearings” as well as “actions in the district courts.” See id. at 1188. The exemption also extends

to “investigatory documents” the creation of which is “premised on the possibility that prohibited

practices will be uncovered, thereby warranting further action,” even if no proceedings are in fact

initiated. Gov’t Accountability Project v. Office of the Special Counsel, Civ. A. No. 87-235,

1988 WL 21394, at *4 (D.D.C. Feb. 22, 1988). This provision has been held to be similar to the

attorney work-product privilege. See, e.g., Martin, 819 F.2d at 1187-89; see also Blazy v. Tenet,

979 F. Supp. 10, 24 (D.D.C. 1997) (construing subsection (d)(5) to protect communications

between CIA’s Office of General Counsel and members of plaintiff’s Employee Review Panel

while panel was deciding whether to recommend retaining plaintiff).

       Here, the Navy withheld the Executive Summary of the investigation under Exemption

(d)(5) under the Privacy Act because the investigation, report, and proposed findings were

compiled in anticipation of a potential criminal or quasi-judicial administrative hearing based on

alleged unlawful discrimination as described in Navy Equal Opportunity Program Manual.

Indeed, the Navy expressly noted that “the investigation was convened to determine whether

unlawful discrimination occurred against [Plaintiff] or other African-Americans in [his]



                                                15
          Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 16 of 17




squadron, not as a simple fact-finding mission[.]” McCarl Decl. ¶ 7, Exhibit E. Indeed, if

discrimination had been substantiated, the offending parties may be subject to administrative

action and sanctions. See e.g., Blazy, 979 F. Supp. at 24; Smiertka v. Treasury, 447 F. Supp. 221,

227-28 (D.D.C. 1978). Accordingly, the investigation at issue here meets the threshold for

Exemption (d)(5) to apply as a quasi-judicial forum. See Martin, 819 F.2d at 1188. And, given

the above, there can be no doubt that the information at issue in the investigation was “compiled

in reasonable anticipation of a civil action or proceeding.” 5 U.S.C. § 552a(d)(5). Thus, the

Navy properly withheld some information under Exemption (d)(5) of the Privacy Act.

   III.      The Navy Released All Reasonably Segregable Information.

          Finally, as demonstrated by partial releases of several records and the Department’s

Vaughn Index, the Mavy examined and processed all of the records responsive to Plaintiff’s

request and determined that no non-exempt information could be reasonably segregated for

production to Plaintiff. If a responsive record contains information exempt from disclosure, any

“reasonably segregable” nonexempt information must be disclosed. 5 U.S.C. § 552(b).

Nonexempt portions of records need not be disclosed, however, if they are “inextricably

intertwined with exempt portions.” Mead Data Cent., Inc. v. Dep’t of the Air Force, 566 F.2d

242, 260 (D.C. Cir. 1977). To establish that all reasonably segregable, nonexempt information

has been disclosed, an agency need only show “with ‘reasonable specificity’” that the

information it has withheld cannot be further segregated. Armstrong v. Exec. Office of the

President, 97 F.3d 575, 578-79 (D.C. Cir. 1996); Canning v. Dep’t of Justice, 567 F. Supp. 2d

104, 110 (D.D.C. 2008). “Agencies are entitled to a presumption that they complied with the

obligation to disclose reasonably segregable material,” which must be overcome by some




                                                  16
       Case 1:19-cv-02983-ABJ Document 13-2 Filed 08/06/20 Page 17 of 17




“quantum of evidence” by the requester. Sussman v. U.S. Marshals Serv., 494 F.3d 1106, 1117

(D.C. Cir. 2007).

       Here, in light of the careful withholdings applied to the documents released in part, the

Navy has produced all reasonably segregable information. McCarl Decl. ¶ 11. This is

adequately demonstrated by the limited redactions and edits apparent from the released version

of the final report. Id. Therefore, there is no reasonably segregable information that may be

released that would not reveal exempt information and the Navy is entitled to summary

judgment.

                                        CONCLUSION

       For the foregoing reasons, Defendant should be granted summary judgment.


Dated: August 6, 2020                Respectfully submitted,

                                     MICHAEL R. SHERWIN
                                     Acting United States Attorney

                                     DANIEL F. VAN HORN, D.C. Bar No. 924092
                                     Chief, Civil Division

                              By:     /s/ Christopher C. Hair
                                     CHRISTOPHER C. HAIR, PA Bar No. 306656
                                     Assistant United States Attorney
                                     555 Fourth Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2541
                                     christopher.hair@usdoj.gov

                                     Counsel for Defendant




                                                17
